DETAILED ACTION
This is the first Office action on the merits of Application No. 16/887,973. Claims 1-20 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020, 6/9/2020, 6/22/2020, 8/25/2020, 9/15/2020, 9/25/2020, 10/12/2020, 11/4/2020, 12/17/2020, 3/4/2021, 5/17/2021, 7/16/2021, 10/21/2021, 11/23/2021, and 12/7/2021 has been considered by the examiner.

Claim Interpretation
The limitation of “configured to interface the planetary gear set with the reaction member” (e.g. claim 1, lines 11-12) has been interpreted as fixing a member of the planetary gear set with the reaction member.
The limitation “effect a rotation speed” in both a first and second direction or similar (e.g. claim 1, line 12) has been interpreted as engaging the same gear ration in both the first and second directions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 14-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 14, and 19, lines 34, 19, and 30 respectively, the phrase “a third clutch configured to interface the planetary set with the reaction member” renders the claim indefinite because it is unclear how the third clutch is interfaced with the reaction member. The specification (e.g. paragraphs [0069-0070]) describes the third clutch as engaging/disengaging the planetary set with the output hub and this is consistent with elsewhere in the claims (e.g. claim 14, lines 27-28). It appears this phrase should be amended: --a third clutch configured to interface the planetary set with the output hub--.
	Claims 6, 15-16, and 20 are also rejected as being dependent upon a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 4, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 17 and 19 of U.S. Patent No. 1193560. Although the claims at issue are not identical, they are not patentably distinct from each other, since the patent’s claims fully encompass the subject matter of the claims of the present application.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimes (WIPO Publication 2012078203).
Regarding claim 1, Kimes discloses a bi-directional drive assembly (Fig. 2 and e.g. paragraphs [0051] and [0075], “engine/regen braking”) for a work vehicle comprising: a reaction member (paragraph [0076]) fixed with respect to or a part of a drive housing (paragraph [0076], “transmission housing”) of the drive assembly; a drive shaft (shown in Fig. 1, output shaft of the E-motor) rotatable about a drive axis relative to the reaction member in a first rotation direction and alternatively a second rotation direction (Figs. 1-2 and paragraph [0075]); a planetary set (Fig. 1, planetary gear set 20) coupled to the drive shaft and configured to rotate an output hub in the first rotation direction and alternatively the second rotation direction (Figs. 1-2 and paragraph [0075]); a clutch assembly (Fig. 2) coupled to the reaction member and including a first clutch (Fig. 2, two-way clutch 14) and a second clutch (Fig. 2, two-way clutch 12), the first clutch is configured to interface the planetary set with the reaction member to effect a first rotation speed of the output hub in the first rotation direction and alternatively the second rotation direction (Fig. 2 and paragraphs [0075-0076] and paragraphs [0024-0025] identify these clutches as “bi-directional”) and the second clutch is configured to interface the planetary set with the reaction member to effect a second rotation speed of the output hub in the first rotation direction and alternatively the second rotation direction (Fig. 2 and paragraphs [0075-0076] and paragraphs [0024-0025] identify these clutches as “bi-directional”); and an actuator arrangement (Figs. 1 and 2) configured to effect movement of the first clutch paragraph [0075] and e.g. Fig. 1 shows a push pin for clutch 12 (similar to Figs. 5 and 8, push pin 40) moves along the drive axis to move the strut towards engagement in the axial direction).
Regarding claim 2, Kimes discloses the bi-directional drive assembly of claim 1, wherein the first clutch and the second clutch are interlocking clutches (paragraph [0075]) having mating interlocking features (paragraph [0095], “strut”. The struts will interlock with grooves.) that are symmetrical with respect to one or more planes perpendicular to the drive axis (Fig 1 and paragraph [0075]. For instance, actuation elements of clutch 12 are shown symmetric about the axis in the view of Fig. 1).
Regarding claim 3, Kimes discloses the bi-directional drive assembly of claim 1, wherein the planetary set includes at least one sun gear (Fig. 2, sun gear S1 and S2), at least one carrier (Fig. 2, carrier C) and at least one ring gear (Fig. 1, ring gear R); and wherein the first clutch (Fig. 2, two-way clutch 14) engages the at least one carrier to interface with the reaction member to effect the first rotation speed of the output hub (shown in Fig. 2).
Regarding claim 4, Kimes discloses the bi-directional drive assembly of claim 1, wherein the planetary set includes at least one sun (Fig. 2, sun gear S1 and S2), at least one carrier (Fig. 2, carrier C) and at least one ring gear (Fig. 1, ring gear R); and wherein the second clutch (Fig. 2, two-way clutch 12) engages the at least one sun gear to interface with the reaction member to effect the second rotation speed of the output hub (shown in Fig. 2).
Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6, 14-16, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-18 would likely be allowed if the ground of nonstatutory double patenting is overcome (e.g. filing a terminal disclaimer).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art does not disclose or render obvious the bi-directional drive, wherein the clutch assembly includes a third clutch configured to interface the planetary set with the output hub to effect a third rotation speed of the output hub in the first rotation direction and alternatively the second rotation direction, in combination with the other elements required by the claim.
The closest prior art, Kimes (WIPO Publication 2012078203), discloses several embodiments with a third clutch (e.g. 25), but the third clutch does not engage the output hub. Noting the claim above has been updated to include the wording suggested in the 35 U.S.C. 112(b) rejection.
Claims 6 are allowable for being dependent on an allowable claim.
Regarding claim 7 and claim 17, the prior art does not disclose or render obvious the bi-directional drive assembly wherein the planetary set includes: a first-stage sun gear coupled to the drive shaft; a first-stage carrier; a second-stage sun gear coupled to the first-stage carrier; a second-stage carrier; and a ring gear coupled to the output hub, in combination with the other elements required by claim 1 or the claim itself respectively.
The closest prior art, Kimes (WIPO Publication 2012078203), discloses a planetary set, but does not have a second-stage carrier and a second-stage sun gear coupled to the first-stage carrier.
	Claims 8-11 and 18-20 are allowable for being dependent on an allowable claim.
Regarding claim 12, the prior art does not disclose or render obvious the bi-directional drive assembly, wherein the actuator arrangement includes a plurality of electromagnetic solenoids mounted fixed with respect to the reaction member, the plurality of electromagnetic solenoids includes: a first solenoid with a first armature; and a first linkage assembly with a first actuation pin coupled to the first clutch and with a first link member extending between the first armature and the first actuation pin; wherein actuation of the first solenoid moves the first armature and the first link member to shift the first actuation pin and the first clutch along the drive axis to engage the planetary set, in combination with the other elements required by claim 1.
The closest prior art, Kimes (WIPO Publication 2012078203), discloses an electromagnetic solenoid, but does not disclose actuation of the first solenoid moves the first armature and the first link member to shift the first actuation pin and the first clutch along the drive axis to engage the planetary set.
.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pritchard (US Patent Publication 20170050508) discloses a drive assembly (paragraphs [0020-0022]) with a clutch (42) interfacing with the planetary set, but does not disclosing interfacing with the reaction member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LORI WU/Examiner, Art Unit 3659